Title: From John Adams to the President of Congress, No. 47, 18 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 18 April 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 467–469). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:620–624.
     In this letter, received by Congress on 19 Feb. 1781, John Adams provided newspaper accounts regarding a petition by Swedish merchants calling on their King to provide protection for their commerce and the King’s granting of their wish, as well as the formal communication of the declaration of armed neutrality to the French court and to the cities of Hamburg, Lübeck, and Bremen.
    